DETAILED ACTION
Allowable Subject Matter
Claims 12-13, 15-17, 20, 23, 25, 27-28, 30-31 are directed to an allowable method.
The restriction requirement as set forth in the Office action mailed on September 15, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14, 18, 19, 24, 26 and 29, directed to a species embodiment, is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 18, 19, 24, 26 and 29, previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.
Claims 14, 18, 19, 24, 26 and 29 are also allowed.
In view of the withdrawal of the restriction requirements as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
	Claims 21 and 22 are cancelled. 
The closest prior art such as USPN. 4,743,470 to Nachtkamp, USPN. 2,602,723 to Rogers and US Pub No. 2016/0075159 to Zeng to not teach the claimed process of preparing a fabric comprising all of the process steps and compositional limitations. Primarily, the closest reference in terms of processing steps and conditions provides a similar process, but with a hydrophobic coating unsuitable for printing inks to be applied thereon. The instant invention does utilize amounts of urethane in its embodiments which would overlap with the prior art, however the prior art specifically requires hydrophobic polyurethane and an amount of acrylic polymer which is much lower than the claimed invention. Since the acrylic polymer is included only in an amount of 0 to 10% as opposed to Applicants’ 35% or more it is clear that the compositions would not be similar enough to perform the function taught by the instant invention. Similarly, one of ordinary skill would not be motivated to increase the amount of acrylic polymer to a level which would comprise the majority of the composition, since the clear and stated intent of the prior art is to utilize a hydrophobic coating based on hydrophobic urethanes and/or derivatives thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786